Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are presented for examination. 
Claims 1-8 are elected for examination.
Claims 9-16 are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,680,886. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al hereafter Chang (US pat. App. Pub. 20130064102) and in view of Agarwal et al hereafter Agarwal (US pat. App. Pub. 20120254338).   
5.	As per claim 1, Chang discloses a method of connecting an instrument to a network, comprising: functionally connecting a master device to a network; routing first data from a network node to the master device using a topology comprising a pathway having a first end at the network node and a second end at the master device; functionally connecting an instrument to the master device; representing the instrument to the network as a sub-instrument of the master device (paragraphs: 39-41. 51-53, and 78-81; wherein it emphasizes that routing a data packet from a node to master device using a topology comprises connection route between node and master device in a network environment that master device connected with an instrument which represent the instrument to the sub-instruments of the master device); functionally connecting the instrument to the network; and routing second data from the network node to the instrument using the topology, wherein functionally connecting the instrument to the network comprises the network recognizing a connection of a sub-instrument and maintaining the topology used before the instrument was represented to the network (paragraphs: 34-36, 69-73, and 83-87; wherein it elaborates sending another data packet to network instrument using topology and functionality of connecting instrument recognizes a sub-instrument connection and maintains the topology used before the instrument is represented to the network), and wherein at least one instrument comprises a wireless sensor: having a case made of stainless steel and glass; having no integral visual display other than lights; including at least one signal light; including a wireless transceiver for allowing remote read and remote control of the sensor; and including piezoelectric pressure detectors for allowing a user to locally interact with the sensor by pressing on the case (paragraphs: 103-107). Although, Chang mentions routing another data from the network node to the instrument using the topology. He does not expressly mention using the pathway. In the same field of endeavor, Agarwal discloses routing another data using topology and the pathway (paragraphs: 103-107).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Agarwal’s teachings of routing another data using topology and the pathway with the teachings of Chang, for the purpose of effectively protecting the connection between a node and instrument of master device from any unauthorized intruders.  
6.	As per claim 2, Chang discloses the method, wherein the sensor includes circuitry to allow it to wirelessly display information on a device remote from it and to be wirelessly controlled by the device (paragraphs: 38, 54).
7.	As per claim 3, Chang discloses the method, wherein the sensor includes no buttons which penetrate the sensor case (paragraphs: 41, 43).
8.	As per claim 4, Chang discloses the method, wherein the case of the sensor includes a glass top, a stainless steel base, and a seal for hermetically sealing the glass top to the stainless steel base (paragraphs: 50, 53). 
9.	As per claim 5, Chang discloses a method of connecting an instrument to a network, comprising: functionally connecting a master device to a network; routing first data from a network node to the master device using a topology comprising a pathway having a first end at the network node and a second end at the master device; functionally connecting an instrument to the master device; representing the instrument to the network as a sub-instrument of the master device (paragraphs: 39-41. 51-53, and 78-81); functionally connecting the instrument to the network; routing second data from the network node to the instrument using the topology; creating a message which includes (a) data recorded by the instrument and (b) information about the instrument, wherein the instrument is a first instrument; transmitting the message to a second instrument; extracting from the message the data recorded by the first instrument and the information about the first instrument (paragraphs: 34-36, 69-73, and 83-87); and using the data recorded by the first instrument and the information about the first instrument to verify that the data read value is both correct and correctly calculate, wherein functionally connecting the instrument to the network comprises the network recognizing a connection of a sub-instrument and maintaining the topology used before the instrument was represented to the network (paragraphs: 103-107). Although, Chang mentions routing another data from the network node to the instrument using the topology. He does not expressly mention using the pathway. In the same field of endeavor, Agarwal discloses routing another data using topology and the pathway (paragraphs: 103-107).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Agarwal’s teachings of routing another data using topology and the pathway with the teachings of Chang, for the purpose of effectively protecting the connection between a node and instrument of master device from any unauthorized intruders.  
10.	As per claim 6, Chang discloses the method, wherein the information about the first instrument is compressed to a smaller representational tag, and the tag is different even for minimal (down to 1 bit) changes in the information (paragraphs: 36, 41, 44).
11.	As per claim 7, Chang discloses the method, wherein the tag includes at least one of the following: a device serial number, a device revision, the date and time, and an identification of a last person to change an environment of the first instrument (paragraphs: 37, 40, 45).
12.	As per claim 8, Chang discloses the method, wherein the message is digitally signed, further comprising the steps of: creating public keys and private keys for instruments and computers and recording them in a repository, where each instrument or computer can access only its own private keys, but can access all public keys; performing a first encryption (stage 1) by digitally signing the message by taking the message along with the private key of the instrument or computer from which the message was created to encrypt the message, then performing a second encryption by taking an intended recipient's public key from the repository (paragraphs: 49, 51, 52), and encrypting the result of the first encryption (stage 1) using the intended recipient's public key (stage 2), which constitutes a signing of the message; sending the message to the intended recipient's instrument or computer; decrypting the second encryption at the intended recipient's instrument or computer by using the private key of the intended recipient's instrument or computer to unencrypt the stage 2 message into the stage 1 message undoing the last encryption that was done; the intended recipient's instrument or computer then tries public keys of a list of possible senders each in turn on the stage 1 message and finds only the public key of the instrument or computer from which the message was created will undo the first encryption and provide clear (unencrypted) text (paragraphs: 39, 42, 44).

Citation of References
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Lie et al (US pat. app. Pub. 20140185611): discusses cluster compute server includes nodes coupled in a network topology via a fabric that source routes packets based on location identifiers assigned to the nodes, the location identifiers representing the locations in the network topology. Host interfaces at the nodes may be associated with link layer addresses that do not reflect the location identifier associated with the nodes. The nodes therefore implement locally cached link layer address translations that map link layer addresses to corresponding location identifiers in the network topology. In response to originating a packet directed to one of these host interfaces, the node accesses the local translation cache to obtain a link layer address translation for a destination link layer address of the packet. When a node experiences a cache miss, the node queries a management node to obtain the specified link layer address translation from a master translation table maintained by the management node.  
Wang (US pat. App. Pub. 20110221635): elaborates that integrated wireless system with multiple functionalities including robust (indoor/outdoor) position location, mobile receiver tracking and adaptive broadband communication. The present invention may be an adaptive position location system for local and indoor applications with improved accuracy, flexibility and security. The self-calibration technique of the present invention may cause, the position location system to be easily deployed. A master station may communicate with and control two or more slave stations and one or more user devices and thereby determine the position of a user device and track that user device, utilizing location reference sets, in accordance with the location of the master station and communication between the slave stations and the master station. The locationing operation of the present invention may be initiated by the user device.   
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436